Title: From James Madison to Alexander J. Dallas, 3 January 1806
From: Madison, James
To: Dallas, Alexander J.


                    
                        Dear Sir
                        Washington Jany. 3. [1806]
                    
                    I have been duly favored with yours of the 31. Decr. The latitude taken by the Marquis d’Yrujo under the indulgence concurred in towards him by the arrangement at Madrid, and the continuance of his disposition to visit Washington, make it necessary that he should explicitly understand it to be the desire of the President that he should desist from such a visit. Will you be so obliging therefore Sir as to signify this to him, if he should not otherwise have changed his purpose, and to add that you are authorized to do so, if that should also be necessary. What may be a reasonable time for his return, is not at present decided on and must be influenced by

circumstances such as the season of the year. But a construction, such as he puts on it is inadmissible. Repeating my apologies for imposing a task which I am aware cannot be in itself agreeable I remain Dr. Sir Yrs. very respectfully
                    
                        James Madison
                    
                